DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Firstly, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
conveying system “1”;
upwardly moving section “203a”; and
downwardly moving section “203b”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Secondly, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “213”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), 
Abstract
The abstract of the disclosure is objected to because it should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  The phrase “so as to optimize the transfer of items carried by the first to the second conveying device and allow the items to be transferred in the smoothest possible way” in lines 5-7 should be removed.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, line 1: the limitation “in particular” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.  The examiner recommends deleting the limitation.
Regarding claim 1, line 1: the limitation “of the kind” renders the claim indefinite because it is unclear what exactly is encompassed by the limitation.  The examiner recommends deleting the limitation.
Regarding claim 1, line 6: the limitation “intended to” renders the claim indefinite because it is unclear what is exactly encompassed by the limitation.  The examiner recommends deleting the word “intended”.
Regarding claim 1, line 8: the limitation “can be” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.  The examiner recommends using the definite limitation “are”.
Regarding claim 1, line 11: the limitation “intended to” renders the claim indefinite because it is unclear what is exactly encompassed by the limitation.  The examiner recommends deleting the word “intended”.
Regarding claim 6, line 2: the limitation “is designed for” renders the claim indefinite because it is unclear what is exactly encompassed by the limitation. 
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
claim 1, Conley (US Patent 3,789,802) is considered the closest prior art and discloses a conveying system for shock-sensitive items, in particular eggs, of the kind comprising at least a first conveying device (30 or 30 and 204; col 7, lines 2-5; fig 8), having a substantially horizontal orientation, and a second conveying device (46), having at least a first, upwardly moving section, which has a substantially vertical orientation and along which the items are advanced in an upward direction, wherein the second conveying device comprises a plurality of seats (82) intended to receive the items, wherein the second conveying device is arranged so that the upwardly moving section faces an end of the first conveying device and is aligned thereto, whereby the items can be transferred from the first conveying device to the seats of the second conveying device, wherein the conveying system is provided with a motion transmission assembly (col 5, lines 26-30) which is arranged between the first and the second conveying devices and intended to transmit motion from one to the other of the conveying devices, the motion transmission assembly comprising: 
- a first, driving shaft (116), which receives motion from the one of the conveying devices; 
- a second, driven shaft (shaft of roller 32; col 5, lines 26-30), mounted on the other one of the conveying devices;
- a first pinion (sprocket of driving shaft 116; fig 3), mounted on the first, driving shaft; 
- a second pinion (sprocket of roller 32; col 5, lines 26-30), mounted on the second, driven shaft; 

The primary reason for the indication of allowable subject matter of claim 1 is the inclusion of the first, driving shaft has a polygonal cross-section; the second, driven shaft has a polygonal cross-section, with the same number of sides as the cross-section of the first, driving shaft; the first pinion has a number of teeth equal to the number of sides of the cross-section of the first, driving shaft; the second pinion has a number of teeth equal to the number of teeth of the first pinion or to a multiple thereof in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRC/           Examiner, Art Unit 3651
9/28/2021                                                                                                                                                                                             
/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651